Case 7:19-cv-00127-M-BP Document 25 Filed 08/07/20              Page 1 of 1 PageID 2814



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

REGINA KAY ALEXANDER,                         §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §       Civil Action No. 7:19-cv-00127-M-BP
                                              §
ANDREW M. SAUL,                               §
Commissioner of Social Security,              §
                                              §
       Defendant.                             §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that the Commissioner’s decision is REVERSED, and the case

is REMANDED for further administrative proceedings.

       SO ORDERED this 7th day of August , 2020.
